                               MAHER & PITTELL, LLP
                                         ATTORNEYS AT LAW
Reply To:                                                                         Long Island Office
42-40 Bell Blvd, Suite 302                                                   10 Bond St, Suite 389
Bayside, New York 11361                                               Great Neck, New York 11021
Tel (516) 829-2299                                                              Tel (516) 829-2299
jp@jpittell.com                                                                     jp@jpittell.com

May 6, 2021

Hon. Katherine Polk Failla
U.S. Courthouse
40 Foley Square
                                                            MEMO ENDORSED
New York, NY 10007

Re: U.S. v. Nelson, et al, 18 cr 454 (KPF) {Allen Walker}

Dear Judge Failla:

       I am counsel for Allen Walker, a defendant in the above referenced matter.

       Please accept this letter in lieu of a formal motion for a modification of Mr. Walker’s bond.

       Previously, Mr. Walker was released on bond due to health concerns in light of the Pandemic.
As a condition of the bond, he was placed on home incarceration at residence in Georgia. Currently,
Mr. Walker’s case is scheduled for sentencing on May 21, 2021. It is my understanding the
sentencing proceeding will be held in-person in the Courthouse. Under the current Courthouse entry
protocol, set forth in the Fifth Amended Standing Order, Mr. Walker must be continuously present
in New York for at least ten days prior to entering the Courthouse for the sentencing proceeding.
Accordingly, please accept this letter in lieu of a formal motion requesting a modification of the
bond which will: (1) permit Mr. Walker to travel from Georgia to New York; and (2) change his
place of home incarceration from the residence in Georgia to one in New York.

       I previously provided Pretrial Services with the name and telephone number of the person
with whom Mr. Walker will reside in New York. In addition, I have discussed this request with both
the Government and Pretrial Services. Neither has an objection to this request. If this request in
approved, prior to traveling to New York, Mr. Walker will provide his itinerary to Pretrial Services.

                                              Respectfully submitted,
                                              /s/
                                              Jeffrey G. Pittell

cc:    Frank Balsamello, AUSA
       Keyana Pompey, USPSO
       Allen Walker
Application GRANTED.
                               SO ORDERED.
Dated:    May 6, 2021
          New York, New York



                               HON. KATHERINE POLK FAILLA
                               UNITED STATES DISTRICT JUDGE
